

115 HRES 749 IH: Calling upon the President to exercise relevant mandatory sanctions authorities under the Countering America’s Adversaries Through Sanctions Act in response to the Government of the Russian Federation’s continued aggression in Ukraine and forcible and illegal annexation of Crimea and assault on democratic institutions around the world, including through cyber attacks.
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 749IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2018Mr. Connolly (for himself, Mr. Engel, Ms. Bass, Mr. Bera, Mr. Brendan F. Boyle of Pennsylvania, Mr. Castro of Texas, Mr. Cicilline, Mr. Deutch, Mr. Espaillat, Ms. Frankel of Florida, Mr. Keating, Ms. Kelly of Illinois, Mr. Ted Lieu of California, Mr. Meeks, Mr. Schneider, Mr. Sherman, Mr. Sires, Mr. Suozzi, Ms. Titus, and Mrs. Torres) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on House Administration, the Judiciary, Oversight and Government Reform, Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling upon the President to exercise relevant mandatory sanctions authorities under the
			 Countering America’s Adversaries Through Sanctions Act in response to the
			 Government of the Russian Federation’s continued aggression in Ukraine and
			 forcible and illegal annexation of Crimea and assault on democratic
			 institutions around the world, including through cyber attacks.
	
 Whereas, on January 6, 2017, an assessment of the United States intelligence community entitled, Assessing Russian Activities and Intentions in Recent U.S. Elections stated, Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. presidential election and warned that Moscow will apply lessons learned from its Putin-ordered campaign aimed at the U.S. Presidential election to future influence efforts worldwide, including against U.S. allies and their election processes;
 Whereas a report of the minority staff of the Committee on Foreign Relations of the Senate released on January 10, 2018, and entitled Putin’s Asymmetric Assault on Democracy in Russia and Europe: Implications for U.S. National Security assessed that the Government of the Russian Federation employs an asymmetric arsenal that includes military invasions, cyber attacks, disinformation, support for fringe political groups, and the weaponization of energy resources, organized crime and corruption. and that the Government of the Russian Federation will continue to develop and refine its arsenal to use on democracies around the world, including against U.S. elections in 2018 and 2020;
 Whereas the Government of the Russian Federation continues to undermine democratic processes and institutions in Ukraine and threatens the peace, security, stability, sovereignty, and territorial integrity of Ukraine, including by its forcible and illegal annexation of Crimea and its support for violent separatists in the eastern part of Ukraine;
 Whereas the Government of the Russian Federation continues to provide financial, material, and technological support to the Government of Syria, which has enabled the latter to acquire or develop a range of lethal capacities it has deployed against civilians in its territory, including acts that may constitute war crimes, crimes against humanity or other violations of international human rights law;
 Whereas the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 886) passed with overwhelming bipartisan majorities in the Senate and the House of Representatives, and title II of that Act was developed to respond to the interference of the Government of the Russian Federation in the United States 2016 election and the aggression of that Government in Ukraine and Syria and to deter such malicious activities in the future;
 Whereas the Countering America’s Adversaries Through Sanctions Act was signed by the President and enacted into law on August 2, 2017, thereby codifying a range of mandatory sanctions against the Government of the Russian Federation for its malicious activities against the United States democratic process and in Ukraine and Syria;
 Whereas in an interview with the British Broadcasting Corporation on January 29, 2018, Central Intelligence Agency Director Michael Pompeo said he had not seen a significant decrease in attempts by the Government of the Russian Federation to subvert democracies in Europe and the United States and, when asked if that Government would try and interfere in the 2018 United States election, he said that he had every expectation that they will continue to try and do that;
 Whereas, on March 6, 2014, President Barack Obama issued Executive Order 13360 (79 Fed. Reg. 13493; relating to blocking property of certain persons contributing to the situation in Ukraine), which authorizes the Secretary of the Treasury, in consultation with the Secretary of State, to impose sanctions on persons determined to be undermining democratic processes and institutions in Ukraine or threatening the peace, security, stability, sovereignty, and territorial integrity of Ukraine;
 Whereas President Obama subsequently issued Executive Order 13661 (79 Fed. Reg. 15535; relating to blocking property of additional persons contributing to the situation in Ukraine), Executive Order 13662 (79 Fed. Reg. 16169; relating to blocking property of additional persons contributing to the situation in Ukraine), and Executive Order 13685 (79 Fed. Reg. 77357; relating to blocking property of certain persons and prohibiting certain transactions with respect to the Crimea region of Ukraine) to expand sanctions on certain persons contributing to the situation in Ukraine;
 Whereas, on April 1, 2015, President Barack Obama issued Executive Order 13694 (80 Fed. Reg. 18077; relating to the blocking of property of certain persons engaging in significant malicious cyber-enabled activities), which authorized the Secretary of the Treasury, in consultation with the Attorney General and the Secretary of State, to impose sanctions on persons determined to be engaged in malicious cyber-hacking;
 Whereas, on December 29, 2016, President Obama issued an annex to Executive Order 13694, which authorized sanctions on—
 (1)the Main Intelligence Directorate (also known as Glavnoe Razvedyvatel’noe Upravlenie or the GRU) in Moscow, Russian Federation;
 (2)the Federal Security Service (also known as Federalnaya Sluzhba Bezopasnosti or the FSB) in Moscow, Russian Federation;
 (3)the Special Technology Center (also known as STLC, Ltd. Special Technology Center St. Petersburg) in St. Petersburg, Russian Federation;
 (4)Zorsecurity (also known as Esage Lab) in Moscow, Russian Federation; (5)the autonomous noncommercial organization known as the Professional Association of Designers of Data Processing Systems (also known as ANO PO KSI) in Moscow, Russian Federation;
 (6)Igor Valentinovich Korobov; (7)Sergey Aleksandrovich Gizunov;
 (8)Igor Olegovich Kostyukov; and (9)Vladimir Stepanovich Alexseyev;
 Whereas, on December 20, 2017, the Department of the Treasury imposed targeted sanctions on 5 nationals of the Russian Federation under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 8511 note) and, on December 21, 2017, the Department imposed targeted sanctions, including against one national of the Russian Federation for significant corruption, under that Act and a derivative Executive order signed by President Donald Trump;
 Whereas, on January 26, 2018, sanctions maintenance packages were issued by the Department of the Treasury under Executive Orders 13660, 13661, 13662, and 13685, signed by President Barack Obama, and those packages targeted individuals and entities in connection with the conflict in Ukraine and the forcible and illegal annexation of Crimea by the Government of the Russian Federation;
 Whereas no sanctions have been imposed pursuant to mandatory provisions enacted under title II of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9501 et seq.), including—
 (1)section 224 of that Act (22 U.S.C. 9524; relating to sanctions with respect to activities of the Russian Federation undermining cybersecurity);
 (2)section 4 of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8923), as amended by section 225 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions relating to special Russian crude oil products);
 (3)section 5 of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8924), as amended by section 226 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions with respect to Russian and other foreign financial institutions);
 (4)section 9 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8908), as amended by section 227 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions with respect to significant corruption in the Russian Federation);
 (5)section 10 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8909), as added by section 228 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions with respect to certain transactions with foreign sanctions evaders and serious human rights abusers in the Russian Federation);
 (6)section 233 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9527; relating to sanctions with respect to investment in or facilitation of privatization of state-owned assets by the Russian Federation); and
 (7)section 234 of that Act (22 U.S.C. 9528; relating to sanctions with respect to the transfer of arms and related materiel to Syria);
 Whereas in testimony on January 30, 2018, to the Committee on Banking, Housing, and Urban Affairs of the Senate, Secretary of the Treasury Steven Mnuchin said [i]n the near future, you will see additional sanctions based on the list of Russian oligarchs or senior political figures, presumably against those who had engaged in malign activities sanctionable under United States law;
 Whereas a statement on January 29, 2018, from the Department of State asserted that several billion dollars in defense sector transactions with the Government of the Russian Federation or entities affiliated with that Government had been deterred through United States diplomacy and indicated that sanctions on specific entities or individuals will not need to be imposed because the [Countering America’s Adversaries Through Sanctions Act] legislation is, in fact, serving as a deterrent; and
 Whereas the deterrent value of sanctions is derived from the perception by potential targets that the threat of imposing such sanctions is genuine: Now, therefore, be it
	
 That the House of Representatives— (1)strongly urges the President—
 (A)to examine intelligence information regarding the cyber intrusions and attacks of the Government of the Russian Federation against democratic elections and systems around the world; and
 (B)to designate for the imposition of sanctions any persons found to have knowingly engaged in conduct that violates section 224 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9524; relating to sanctions with respect to activities of the Russian Federation undermining cybersecurity);
 (2)urges the Secretary of the Treasury and the Secretary of State to fully implement section 9 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8908), as amended by section 227 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions with respect to significant corruption in the Russian Federation), taking into account information provided in the report mandated under section 241 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 922) and other credible information available as a basis for potential additional sanction designations;
 (3)calls on the President to immediately exercise sanctions authorities provided for under the Countering America’s Adversaries Through Sanctions Act to impose sanctions on relevant Russian individuals and entities found to have knowingly engaged in sanctionable conduct, including under—
 (A)section 4 of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8923), as amended by section 225 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions relating to special Russian crude oil products);
 (B)section 5 of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8924), as amended by section 226 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions with respect to Russian and other foreign financial institutions);
 (C)section 10 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8909), as added by section 228 of the Countering America’s Adversaries Through Sanctions Act (relating to sanctions with respect to certain transactions with foreign sanctions evaders and serious human rights abusers in the Russian Federation);
 (D)section 233 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9527; relating to sanctions with respect to investment in or facilitation of privatization of state-owned assets by the Russian Federation); and
 (E)section 234 of that Act (22 U.S.C. 9528; relating to sanctions with respect to the transfer of arms and related materiel to Syria);
 (4)urges the President— (A)to publicly acknowledge the ongoing threat posed by the Government of the Russian Federation to democratic values and processes in the United States, Europe, and elsewhere;
 (B)to prioritize the development of a coordinated, whole-of-government response to that urgent threat; and
 (C)to work with Congress to provide for the funding and implementation of that response as soon as possible before the 2018 elections;
 (5)urges the President— (A)to vigorously implement section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525; relating to sanctions with respect to persons engaging in transactions with the intelligence or defense sectors of the Government of the Russian Federation);
 (B)to continue to work diplomatically to encourage substantial reductions in significant transactions with the intelligence and defense sectors of the Government of the Russian Federation; and
 (C)to ensure that sanctions are imposed under such section 231 in the event that a significant transaction with a person that is part of, or operates for or on behalf of, the intelligence or defense sectors of the Government of the Russian Federation, as defined in guidance issued by the Department of State, takes place;
 (6)supports efforts to expose and publicize threats posed by the malign influence and dis­in­for­ma­tion efforts of the Government of the Russian Federation, as the United States intelligence community did in January 2017, including through efforts by social media platforms, independent media, State and local governments primarily responsible for elections management and oversight, and other governmental and civil society actors; and
 (7)calls on the President to take specific measures to ensure the protection of United States democratic institutions in advance of the 2018 elections, including the provision of cybersecurity defensive measures to election administrators at the State and local level that request assistance and to political parties and candidates.
			